— In an action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Kings County (Rader, J.), entered May 8, 1986, which, upon a jury verdict, was in favor of the plaintiff in the principal amount of $151,680.
Ordered that the judgment is affirmed, with costs.
The plaintiff claimed that she was assaulted by police officers, while, in their version, she became belligerent while being arrested for driving while intoxicated. The plaintiff’s cause of action for damages based upon false arrest was dismissed prior to the commencement of the trial. Her remaining causes of action sounded in negligence and assault and battery.
Over defense objection, the plaintiff was permitted to elicit the fact that the criminal charges brought against the plaintiff by the police officers were subsequently dismissed. Although the general rule is that the admission of such evidence is error (see, Ramirez v City of New York, 70 AD2d 904), in the instant case the error was ameliorated by the trial court’s curative instruction to the jury given without objection. We also note that the defendants made no request to charge and no motion for a mistrial on this ground (see, Kane v Zade, 63 AD2d 993, lv denied 45 NY2d 709; Coleman v City of New York, 37 AD2d 764). Lawrence, J. P., Eiber, Spatt and Sullivan, JJ., concur.